UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7652



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PEDRO MARTINEZ-PATRICIO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-356, CA-02-101-1)


Submitted:   May 29, 2003                   Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pedro Martinez-Patricio, Appellant Pro Se.  Steven Hale Levin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Pedro Martinez-Patricio seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation and

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We   have   independently   reviewed   the   record   and   conclude   that

Martinez-Patricio has not made a substantial showing of the denial

of a constitutional right.     See Miller-El v. Cockrell, 123 S. Ct.

1029 (2003).    Accordingly, we deny a certificate of appealability

and dismiss the appeal.       See 28 U.S.C. § 2253(c) (2000).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                DISMISSED




                                   2